 
Exhibit 10.29

PROMISSORY NOTE
NOTE 6
NOTICE TO TAX EXAMINER: THIS NOTE IS NOT SECURED BY FLORIDA REAL ESTATE AND
PURSUANT TO §201.08 (1)(a), FLORIDA STATUTES (2017) DOCUMENTARY STAMP TAX
LIABILITY IS LIMITED TO $2,450.00, WHICH HAS BEEN PAID UPON THIS NOTE.
$1,500,000.00
Payable at Naples, Florida
 
Effective February 28, 2018

 
FOR VALUE RECEIVED, the undersigned, INNOVATIVE FOOD HOLDINGS, INC., a Florida
corporation, FOOD INNOVATIONS, INC., a Florida corporation, GOURMET FOODSERVICE
GROUP, INC., a Florida corporation, ARTISAN SPECIALTY FOODS, INC., a Delaware
corporation, 4 THE GOURMET, INC., a Florida corporation, HALEY FOOD GROUP, INC.,
a Florida corporation, GOURMET FOODSERVICE GROUP WAREHOUSE, INC., a Florida
corporation, and ORGANIC FOOD BROKERS, LLC, a Colorado limited liability
company, INNOVATIVE GOURMET, LLC, a Delaware limited liability company, and FOOD
FUNDING, LLC, a Delaware limited liability company (collectively, “Borrowers”),
jointly and severally, promise to pay in lawful money of the United States of
America to FIFTH THIRD BANK, an Ohio banking corporation (“Lender”) or other
holder of this Note, at 999 Vanderbilt Beach Road, 7th Floor, Naples, Florida
34108, or such other place as Lender may direct in writing, the principal sum of
ONE MILLION FIVE HUNDRED THOUSAND and 00/100 DOLLARS ($1,500,000.00), or such
lesser amount as may be outstanding pursuant to the Loan Agreement dated
November 26, 2013, as amended and restated from time to time (“Loan Agreement”)
together with all accrued and unpaid interest thereon. (Capitalized terms not
otherwise defined in this Note shall have the definitions ascribed to them under
the Loan Agreement.)


A.  The principal sum outstanding shall bear interest at a floating rate per
annum equal to 4.25% plus the LIBOR Rate. The “LIBOR Rate” is, as of any date of
determination in accordance with this Note, the rate of interest rounded upwards
(the “Rounding Adjustment”), if necessary, to the next 1/8 of 1% (and adjusted
for reserves if Lender is required to maintain reserves with respect to relevant
advances) fixed by ICE Benchmark Administration Limited (or any successor
thereto, or replacement thereof, approved by Lender, each an “Alternate LIBOR
Source”) at approximately 11:00 a.m., London, England time (or the relevant time
established by ICE Benchmark Administration Limited, an Alternate LIBOR Source,
or Lender, as applicable), two Business Days prior to such date of
determination, relating to quotations for the one month London InterBank Offered
Rates on U.S. Dollar deposits, as displayed by Bloomberg LP (or any successor
thereto, or replacement thereof, as approved by Lender, each an “Approved
Bloomberg Successor”), or, if no longer displayed by Bloomberg LP (or any
Approved Bloomberg Successor), such rate as shall be determined in good faith by
Lender from such sources as it shall determine to be comparable to Bloomberg LP
(or any Approved Bloomberg Successor), all as determined by Lender in accordance
with this Note and Lender’s loan systems and procedures periodically in effect. 
Notwithstanding anything to the contrary contained herein, in no event shall the
LIBOR Rate be less than 0% as of any date (the “LIBOR Rate Minimum”); provided
that, at any time during which a Rate Management Agreement with Lender is then
in effect with respect to all or a portion of the Obligations, the LIBOR Rate
Minimum, the Rounding Adjustment and the Adjustment Protocol (as defined below)
shall all be disregarded and no longer of any force and effect with respect to
such portion of the Obligations subject to such Rate Management Agreement.  
Each determination by Lender of the LIBOR Rate shall be binding and conclusive
in the absence of manifest error. The LIBOR Rate shall be initially determined
as of the date of the initial
Promissory Note - Note 6 ($1,500,000.00)
Fifth Third Bank
Page 1

--------------------------------------------------------------------------------



advance of funds to Borrower under this Note and shall be effective until the
first Business Day of the month following the period commencing on the date of
such initial advance (such first Business Day being the “First Adjustment
Date”).  The interest rate based upon the LIBOR Rate shall be adjusted
automatically on the First Adjustment Date and on the first Business Day of each
month thereafter (the “Adjustment Protocol”).


Notwithstanding anything herein contained to the contrary, if Lender, by written
or telephonic notice, notifies Borrowers that:


(a)          any change in any law, regulation or official directive, or in the
interpretation thereof, by any governmental body charged with the administration
thereof, has made it unlawful for Lender to fund or maintain its funding in
Eurodollars of any portion of any advance subject to the LIBOR Rate or otherwise
give effect to Lender’s obligations as contemplated hereby, or


(b)          (i) LIBOR deposits for periods of one month are not readily
available in the London Interbank Offered Rate Market, (ii) by reason of
circumstances affecting such market or other economic conditions, adequate and
reasonable methods do not exist for ascertaining the rate of interest applicable
to such deposits, or (iii) the LIBOR Rate as determined by Lender will not
adequately and fairly reflect the cost to Lender of making or maintaining
advances under this Note bearing interest with reference to the LIBOR Rate
(including inaccurate or inadequate reflection of actual costs resulting from
the calculation of rates by reporting sources), then, in any of such events: (A)
Lender’s obligations in respect of the LIBOR Rate shall terminate forthwith, (B)
the LIBOR Rate with respect to Lender shall forthwith cease to be in effect, (C)
Borrowers’ right to utilize LIBOR Rate index pricing as set forth in this Note
shall be terminated forthwith, and (D) amounts outstanding hereunder shall, on
and after such date, bear interest at a rate per annum equal to: (1) 4.50% plus
(2) the floating rate of interest established from time to time by Fifth Third
Bank at its principal office as its “Prime Rate”, whether or not Fifth Third
Bank shall at times lend to borrowers at lower rates of interest or, if there is
no such Prime Rate, then such other rate as may be substituted by Fifth Third
Bank for such Prime Rate. Each determination by Lender of the Prime Rate shall
be binding and conclusive in the absence of manifest error. In the event of a
change in the Prime Rate, the interest rate accruing hereunder based upon the
Prime Rate shall be changed immediately with such change to be based upon such
new Prime Rate.


B.  “The "LIBOR Interest Period" for each LIBOR Rate Loan is a period of one
month, at Borrowers’ election, which period shall commence on a Business Day
selected by Borrower subject to the terms of this Note and shall be determined
by Lender in accordance with this Note and Lender’s loan systems and procedures
periodically in effect, including, without limitation, in accordance with the
following terms and conditions, as applicable:


(a)   In the case of immediately successive LIBOR Interest Periods with respect
to a continued LIBOR Rate Loan, each successive LIBOR Interest Period shall
commence on the day on which the immediately preceding LIBOR Interest Period
expires, with interest for such day to be calculated based upon the LIBOR Rate
in effect for the new LIBOR Interest Period;


(b)     If a LIBOR Interest Period would otherwise end on a day that is not a
Business Day, such LIBOR Interest Period shall end on the next succeeding
Business Day; provided that, if the next succeeding Business Day falls in a new
month, such LIBOR Interest Period shall end on the immediately preceding
Business Day; and
Promissory Note - Note 6 ($1,500,000.00)
Fifth Third Bank
Page 2

--------------------------------------------------------------------------------





(c)   If any LIBOR Interest Period begins on a Business Day for which there is
no numerically corresponding day in the calendar month at the end of such LIBOR
Interest Period, then the LIBOR Interest Period shall end on the last Business
Day of the calendar month ending at the end of such LIBOR Interest Period.”


C.  Interest shall be calculated based on a 360-day year and charged for the
actual number of days elapsed and shall be payable in full with the entire
outstanding principal amount on the Maturity Date.


D.  Notwithstanding any provision to the contrary in this Note, in no event
shall the interest rate charged on the Obligations exceed the maximum rate of
interest permitted under applicable state and/or federal usury law. Any payment
of interest that would be deemed unlawful under applicable law for any reason
shall be deemed received on account of, and will automatically be applied to
reduce, the principal sum outstanding and any other sums (other than interest)
due and payable to Lender under this Note, and the provisions hereof shall be
deemed amended to provide for the highest rate of interest permitted under
applicable law.


E.  Borrowers, jointly and severally, agree to pay said principal, and all
accrued and unpaid interest thereon as follows:


1.  Beginning on March 28, 2018, and continuing on the 29th day of each
succeeding month thereafter until the Maturity Date, Borrowers shall pay all
accrued interest.


2.  Borrowers shall make monthly payments of principal in the amount of
EIGHTY-THREE THOUSAND THREE HUNDRED THIRTY-THREE and 33/100 DOLLARS ($83,333.33)
beginning on March 28, 2018, and continuing on the 29th day of each succeeding
month thereafter until the Maturity Date.


3.    The entire principal balance and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date of August 28, 2019, unless sooner
accelerated following a Default (as defined herein).


F.  Borrowers shall be in default under this Note (herein “Default”) upon the
happening of any of the following events, circumstances or conditions; namely:


1.  Default in the payment when due of any principal or interest under this
Note.


2.  Any other Event of Default under the Loan Agreement or other Loan Document,
which continues beyond any applicable notice and cure period.


In the event of such Default, the entire amount of this Note shall become due
and payable at the election of the holder and all such sums shall bear interest
at the Default Rate as defined in the Loan Agreement.  Failure to precipitate
for Default shall not estop the right to assert for subsequent Defaults.


G.  The use of the masculine pronoun herein shall include the feminine and
neuter and also the plural.  If any provision of this instrument shall be
prohibited or invalid under applicable law, such provision shall be ineffective
but only to the extent of such prohibition or invalidity, without invalidating
the remainder of such provision or the remaining provisions of this Note.
Promissory Note - Note 6 ($1,500,000.00)
Fifth Third Bank
Page 3

--------------------------------------------------------------------------------





H.  If any payment is not paid within ten (10) days of the Due Date, undersigned
agrees to pay to Lender a late payment fee as provided for in the Loan
Agreement.


I.  Interest not paid when due shall bear interest.


J.  Should it become necessary to collect this Note through an attorney, all
parties hereto, whether maker, endorser, surety or guarantor each severally
agree to pay all costs of collecting this Note, including a reasonable
attorney's fee, whether at trial, at any appellate level, or in any bankruptcy
proceeding, whether collected by suit or otherwise. As used herein, attorney's
fees shall include a separate award for paralegal or legal assistants’ fees.


K.  Each Borrower waives presentment for payment, protest and notice of protest
and non‑payment of this Note, and consents that this Note or any part hereof may
be extended without further notice.


L.  Each Borrower waives its right to a jury trial of any claim or cause of
action based upon or arising out of this Note, and/or the transactions
contemplated by this Note, or any dealings between Borrowers and Lender.  The
scope of this waiver is intended to be all-encompassing of any and all disputes
that may be filed in any court and that relate to the subject matter of this
transaction, including without limitation, contract claims, tort claims, breach
of duty claims, and all other common law and statutory claims.


Borrowers acknowledge that this waiver is a material inducement to Lender to
loan money to Borrowers.


M.  Any judgment rendered on this Note shall bear interest at the highest rate
of interest permitted pursuant to Chapter 687, Florida Statutes.


N.  This Note is not secured by Florida real property and pursuant to §201.08 of
Florida Statutes documentary stamp taxes in the amount of $2,450.00 have been
paid in connection with this Note.




[SIGNATURE PAGES FOLLOW]
Promissory Note - Note 6 ($1,500,000.00)
Fifth Third Bank
Page 4

--------------------------------------------------------------------------------



BORROWER:
 
 
INNOVATIVE FOOD HOLDINGS, INC.,
a Florida corporation
 
By:                                                                           
Justin Wiernasz, President
EIN:  20-1167761
 
 
FOOD INNOVATIONS, INC.,
a Florida corporation
 
By:                                                                                    
Justin Wiernasz, President
EIN:  10-0002630
 
 
GOURMET FOODSERVICE GROUP, INC.,
a Florida corporation
 
By:                                                                                    
Justin Wiernasz, President
EIN:  26-3780857
 
 
ARTISAN SPECIALTY FOODS, INC.,
a Delaware corporation
 
By:                                                                                    
Justin Wiernasz, President
EIN:  45-5301842
 
 
4 THE GOURMET, INC.,
a Florida corporation
 
By:                                                                                    
Justin Wiernasz, President
EIN:  26-3780922
 
 
HALEY FOOD GROUP, INC.,
a Florida corporation
 
By:                                                                                    
Justin Wiernasz, President
EIN:  46-1290142
 
 

 
Promissory Note - Note 6 ($1,500,000.00)
Fifth Third Bank
Page 5

--------------------------------------------------------------------------------

GOURMET FOODSERVICE GROUP WAREHOUSE, INC.,
a Florida corporation
 
By:                                                                                     
Justin Wiernasz, President
EIN:  46-1331955
 
 
ORGANIC FOOD BROKERS, LLC,
a Colorado limited liability company
 
By:                                                                                     
Justin Wiernasz, Manager
EIN:  75-3119907
 
 
INNOVATIVE GOURMET, LLC
a Delaware limited liability company
 
By:                                                                                    
Justin Wiernasz, Manager
EIN:  61-1863458
 
 
FOOD FUNDING, LLC,
a Delaware limited liability company
 
 
By:                                                                                    
Justin Wiernasz, Manager
EIN:  __-_______
 



Promissory Note - Note 6 ($1,500,000.00)
Fifth Third Bank
Page 6